Citation Nr: 0213954	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to November 28, 1996, 
for a grant of Dependency and Indemnity Compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active duty service from May 1958 to October 
1977.  He died in June 1992.  The appellant is his widow. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for the cause of the veteran's 
death, effective November 28, 1996.  A notice of disagreement 
was received in December 1998, a statement of the case was 
issued in January 1999, and a substantive appeal was received 
in September 1999.  The appellant initially requested a Board 
hearing at the RO, but in a communication received in October 
1999 she indicated that she wished to appear at an RO hearing 
instead.  In March 2000, the appellant testified before a 
Decision Review Officer at the RO. 

In a Statement of Accredited Representative in Appealed Case 
(VA Form 646) dated in April 2000, the veteran's 
representative contends that an opinion regarding radiation 
exposure should have been obtained by VA in 1992.  It appears 
that the representative may be advancing a claim of clear and 
unmistakable error in an October 1993 rating decision.  This 
matter is hereby referred to the RO for clarification and any 
necessary action. 


FINDINGS OF FACT

1.  By rating decision in October 1993, service connection 
for the cause of the veteran's death was denied; a notice of 
disagreement was not received to initiate an appeal from that 
determination. 

2.  On November 28, 1996, the RO received a written 
communication from the appellant which constituted a request 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death. 

3.  By rating decision in September 1998, service connection 
for the cause of the veteran's death was granted, effective 
November 28, 1996.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 28, 1996, for the grant of DIC benefits have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.400(q)(1)(ii); 3.400(r) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 
3.400(r).  

The veteran died in June 1992, and the appellant filed a 
claim of entitlement to service connection for the cause of 
the veteran's death.  By rating decision in October 1993, her 
claim was denied.  She was furnished notice of the decision 
and notice of appellate rights and procedures, but she did 
not file a notice of disagreement to initiate an appeal from 
the October 1993 determination.  Although it was argued at 
the March 2000 hearing that the appellant was suffering from 
a brain tumor during the appeal period, regulations do not 
provide for tolling a claimant's appellate rights due to 
physical or mental disability.  Instead, when a claimant is 
found incompetent or is under a disability and unable to file 
a notice of disagreement, VA regulations provide for filing 
by a fiduciary or a person acting as next friend.  38 C.F.R. 
§ 20.301.  Therefore, even assuming the representative's 
contentions regarding the appellant's brain tumor to be true, 
since no appeal was initiated from the October 1993 rating 
decision, it became final.  38 U.S.C.A. § 7105(c).  

Although the October 1993 rating decision became final, a 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  On November 28, 1996, an 
Application for Dependency and Indemnity Compensation (VA 
Form 21-534) was received from the appellant.  The RO 
undertook development, including obtaining a radiation 
opinion pursuant to 38 C.F.R. § 3.311, and the appellant's 
claim was subsequently granted by rating decision in 
September 1998.  The RO assigned an effective date of 
November 28, 1996, for the grant of DIC benefits.  The 
present appeal ensued.  

The appellant argues that an earlier effective is warranted 
in this case.  She has variously asserted that the proper 
effective date should be either the date the veteran's fatal 
cancer was diagnosed or the date she sent in her original 
claim in 1992.  However, as noted above, entitlement to 
service connection for the cause of the veteran's death was 
denied in October 1993 and no appeal was initiated.  By 
statute, the October 1993 decision therefore became final.  
38 U.S.C.A. § 7105(c).  The appellant subsequently 
successfully reopened her claim and the benefit sought was 
granted.  However, in such a case where there is a prior 
final denial, the effective date of the grant based on the 
reopening of the claim is the date of the request to reopen.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 
3.400(r).  The appellant has not alleged that there was any 
earlier request to reopen her claim, and the record shows 
that the first and only request to reopen her cause of death 
claim was the one received on November 28, 1996.  Under the 
facts of this case there is no legal basis for finding that 
an earlier effective date is warranted. 

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  As noted earlier, there is no dispute in this 
case as to the underlying facts as reflected by the evidence.  
When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason, 16 Vet. App. 
at 132; Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000, 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law regarding 
assignment of an effective date after a claim is reopened is 
dispositive in the instant claim, the VCAA is not applicable.  


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

